 
CONSULTING AGREEMENT


This Consulting Agreement (this "Agreement") is made and effective as of the
13th day of May 2013, by and between Finishing Touches Home Goods, Inc., a
Nevada corporation (the "Company"), and Kenneth W. Garrard ("Consultant").


WHEREAS, the Company desires to have Consultant provide certain consulting
services, as described in Section 1 of this Agreement, pursuant to the terms and
conditions of this Agreement; and


WHEREAS, Consultant desires to provide the Services to the Company pursuant to
the terms and conditions of this Agreement in exchange for the compensation and
expense reimbursement provided for in Section 2 herein.


NOW, THEREFORE, in consideration of the foregoing promises and the mutual
covenants herein contained, the parties hereto, intending to be legally bound,
agree as follows:


1.           CONSULTING SERVICES. During the term of this Agreement, Consultant,
in the capacity as an independent contractor, shall provide the services to the
Company set forth on Schedule 1 (the "Services"). The Company acknowledges that
Consultant will limit its role under this Agreement to that of a Consultant, and
the Company acknowledges that Consultant is not, and will not become, engaged in
the business of (i) effecting securities transactions for or on the account of
the Company, (ii) providing investment advisory services as defined in the
Investment Advisors Act of 1940, or (iii) providing any tax, legal or other
services. The Company acknowledges and hereby agrees that Consultant is not
engaged on a full-time basis and Consultant may pursue any other activities and
engagements it desires during the term of this Agreement. Consultant shall
perform the Services in accordance with all local, state and federal rules and
regulations.


2.           COMPENSATION TO CONSULTANT. In consideration for the Services, the
Company shall pay to the Consultant, a cash payment of Seven Thousand Dollars
($7,000) per month.  In addition to the compensation set forth herein in Section
2, the Company also agrees to pay Consultant reasonable out-of-pocket expenses
incurred by the Consultant pursuant to the terms of Section 3.1 of the Patent
Purchase Agreement between Company and Mesh Comm, LLC dated May __,
2013.  Notwithstanding the foregoing, each party will pay its own expenses with
respect to this Agreement and any actions or disputes arising out of this
Agreement, including all legal expenses incurred relating to the enforcement of
this Agreement.


3.           TERM. The term of this Agreement shall be for Two (2) years and
commence as of the date of this Agreement, subject to Section 4 of this
Agreement (the "Tern").


4.           EFFECT OF TERMINATION. This Agreement may be terminated during the
Term by the Company only for Good Cause and upon thirty (30) days’ prior written
notice.
“Good Cause” in this agreement means:
(a) an act of fraud, embezzlement, theft or any other violation of law by the
Consultant against the Company that occurs during the term of this Agreement;
 
 
1

--------------------------------------------------------------------------------

 
 
(b) damage by Consultant to Company assets;
(c) disclosure by Consultant of Company’s confidential information contrary to
Company policies or contrary to this Agreement;
(d) the willful and continued failure by Consultant to substantially perform his
agreed-upon duties under this Agreement;
(e) willful conduct by Consultant that is demonstrably and materially injurious
to Company monetarily;
(f) the conviction of, or plea of guilty or nolo contendere to, a felony;
(g) the breach of any covenant or warranty contained in this Agreement.


For purposes of this Section 4, an act, or a failure to act, shall not be deemed
willful or intentional,  unless it is done, or omitted to be done, by Consultant
in bad faith or without a reasonable belief that Consultant’s action or omission
was in the best interest of Company. Failure to meet performance standards or
objectives, by itself, does not constitute “Good Cause”.


5.           ACCURACY OF INFORMATION PROVIDED TO CONSULTANT. The Company
represents and warrants to Consultant that the publicly available financial
information concerning the Company is, to the knowledge of the Company, true and
correct in all material respects, taking into account any amendments thereto.


6.           INDEPENDENT CONTRACTOR. Consultant shall act at all times hereunder
as an independent contractor as that term is defined in the Internal Revenue
Code of 1986, as amended, with respect to the Company, and not as an employee,
partner, agent or co-venturer of or with the Company. Except as set forth
herein, the Company shall neither have nor exercise control or direction
whatsoever over the operations of Consultant, and Consultant shall neither have
nor exercise any control or direction whatsoever over the employees, agents or
subcontractors hired by the Company.


7.           NO AGENCY CREATED. No agency, employment, partnership or joint
venture shall be created by this Agreement, as Consultant is an independent
contractor. Consultant shall have no authority as an agent of the Company or to
otherwise bind the Company to any agreement, commitment, obligation, contract,
instrument, undertaking, arrangement, certificate or other matter. Each party
hereto shall refrain from making any representation intended to create an
apparent agency, employment, partnership or joint venture relationship between
the parties.


8.           INDEMNIFICATION.


(a)           Indemnity by the Company. The Company hereby agrees to indemnify
and hold harmless Consultant and each person and affiliate associated with
Consultant against any and all losses, claims, damages, liabilities and expenses
(including reasonable costs of investigation and legal counsel fees), and in
addition to any liability the Company may otherwise have, arising out of,
related to or based upon any violation of law, rule or regulation by the Company
or the Company's agents, employees, representatives or affiliates.


(b)           Indemnity by Consultant. Consultant hereby agrees to indemnify and
hold harmless the Company and each person and affiliate associated with the
Company against any and all losses, claims, damages, liabilities and expenses
(including reasonable costs of investigation and legal counsel fees), and in
addition to any liability the Company may otherwise have, arising out of,
related to or based upon:
 
 
2

--------------------------------------------------------------------------------

 
 
(i)          Any breach by Consultant of any representation, warranty or
covenant contained in this Agreement; or


(ii)          Any violation of law or government regulation by Consultant or
Consultant's agents, employees, representatives or affiliates.


(c)           Actions Relating to Indemnity. If any action or claim shall be
brought or asserted against a party entitled to indemnification under this
Agreement (the "Indemnified Party") or any person controlling such party and in
respect of which indemnity may be sought from the party obligated to indemnify
the Indemnified Party pursuant to this Section 8 (the "Indemnifying Party"), the
Indemnified Party shall promptly notify the Indemnifying Party in writing and,
the Indemnifying Party shall assume the defense thereof, including the
employment of legal counsel and the payment of all expenses related to the claim
against the Indemnified Party or such other controlling party. If the
Indemnifying fails to assume the defense of such claims, the Indemnified Party
or any such controlling party shall have the right to employ a single legal
counsel, reasonably acceptable to the Indemnifying Party, in any such action and
participate in the defense thereof and to be indemnified for the reasonable
legal fees and expenses of the Indemnified Party's own legal counsel.


(d)           This Section 8 shall survive any termination of this Agreement for
a period of three (3) years from the date of termination of this Agreement.
Notwithstanding anything herein to the contrary, no Indemnifying Party will be
responsible for any indemnification obligation for the gross negligence or
willful misconduct of the Indemnified Party.


9.           NOTICES. Any notice required or permitted to be given pursuant to
this Agreement shall be in writing (unless otherwise specified herein) and shall
he deemed effectively given upon personal delivery or upon receipt by the
addressee by courier or by telefacsimile addressed to each of the other Parties
thereunto entitled at the respective address listed below, with a copy by email,
or at such other addresses as a party may designate by ten (10) days prior
written notice:
 
If to the Company:  
 
Finishing Touches Home Goods, Inc.
     
If to Consultant:
 
Kenneth Garrard
   
1162 Fairway Gardens
   
Atlanta, Georgia 30319

 
10.           ASSIGNMENT. This Agreement shall not be assigned, pledged or
transferred in any way by either party hereto without the prior written consent
of the other party. In the event of an assignment of this Agreement, a
respective assignor shall obtain, at the time of assignment, the putative
assignee’s express written agreement that the assignee will be subject to the
same rights and obligations appurtenant to this Agreement and that the same will
be true for any and all of that assignee’s subsequent successors and
assigns.  Any attempted assignment, pledge, transfer or other disposition of
this Agreement or any rights, interests or benefits herein contrary to the
foregoing provisions shall be null and void.
 
 
3

--------------------------------------------------------------------------------

 

 
11.           CONFIDENTIAL INFORMATION. Consultant agrees that, at no time
during the Term or a period of five (5) years immediately after the Term, will
Consultant (a) use Confidential Information (as defined below) for any purpose
other than in connection with the Services or (b) disclose Confidential
Information to any person or entity other than to the Company or persons or
entities to whom disclosure has been authorized by the Company. As used herein,
"Confidential Information" means all information of a technical or business
nature relating to the Company or its affiliates, including, without limitation,
trade secrets, inventions, drawings, file data, documentation, diagrams,
specifications, know-how, processes, formulae, models, test results, marketing
techniques and materials, marketing and development plans, price lists, pricing
policies, business plans, information relating to customer or supplier
identities, characteristics and agreements, financial information and
projections, flow charts, software in various stages of development, source
codes, object codes, research and development procedures and employee files and
information; provided, however, that "Confidential Information" shall not
include any information that (i) has entered the public domain through no action
or failure to act of Consultant; (ii) prior to disclosure hereunder was already
lawfully in Consultant's possession without any obligation of confidentiality;
(iii) subsequent to disclosure hereunder is obtained by Consultant on a
non-confidential basis from a third party who has the right to disclose such
information to Consultant; or (iv) is ordered to be or otherwise required to be
disclosed by Consultant by a court of law or other governmental body; provided,
however, that the Company is notified of such order or requirement and given a
reasonable opportunity to intervene.


12.           RETURN OF MATERIALS AT TERMINATION. Consultant agrees that all
documents, reports and other data or materials provided to Consultant shall
remain the property of the Company, including, but not limited to, any work in
progress. Upon termination of this Agreement for any reason, Consultant shall
promptly deliver to the Company all such documents, including, without
limitation, all Confidential Information, belonging to the Company, including
all copies thereof.


13.           CONFLICTING AGREEMENTS; REQUISITE APPROVAL. CONSULTANT and the
Company represent and warrant to each other that the entry into this Agreement
and the obligations and duties undertaken hereunder will not conflict with,
constitute a breach of or otherwise violate the terms of any agreement or court
order to which either party is a party, and each of the Company and Consultant
represent and warrant that it has all requisite corporate authority and approval
to enter into this Agreement and it is not required to obtain the consent of any
person, firm, corporation or other entity in order to enter into this Agreement.


14.           NO WAIVER. No terms or conditions of this Agreement shall be
deemed to have been waived, nor shall any party hereto be stopped from enforcing
any provisions of the Agreement, except by written instrument of the party
charged with such waiver or estoppel. Any written waiver shall not be deemed a
continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived, and shall not constitute a waiver of such
term or condition for the future or as to any act other than specifically
waived.
 
 
4

--------------------------------------------------------------------------------

 

 
15.           GOVERNING LAW. This Agreement shall be governed by, construed in
accordance with and enforced under the internal laws of the State of New York.


16.           ENTIRE AGREEMENT. This Agreement contains the entire agreement of
the parties hereto in regard to the subject matter hereof and may only be
changed by written documentation signed by the party against whom enforcement of
the waiver, change, modification, extension or discharge is sought. This
Agreement supersedes all prior written or oral agreements by and among the
Company or any of its subsidiaries or affiliates and Consultant or any of its
affiliates.


17.           SECTION HEADINGS. Headings contained herein are for convenient
reference only. They are not a part of this Agreement and are not to affect in
any way the substance or interpretation of this Agreement.


18.           SURVIVAL OF PROVISIONS. In case any one or more of the provisions
or any portion of any provision set forth in this Agreement should be found to
be invalid, illegal or unenforceable in any respect, such provision(s) or
portion(s) thereof shall be modified or deleted in such manner as to afford the
parties the fullest protection commensurate with making this Agreement, as
modified, legal and enforceable under applicable laws. The validity, legality
and enforceability of any such provisions shall not in any way be affected or
impaired thereby and such remaining provisions in this Agreement shall be
construed as severable and independent thereof.


19.           BINDING EFFECT. This Agreement is binding upon and inures to the
benefit of the parties hereto and their respective successors and assigns,
subject to the restriction on assignment contained in Section 10 of this
Agreement.
 
20.           AUTHORIZATION. The persons executing this Agreement on behalf of
the Company and Consultant hereby represent and warrant to each other that they
are the duly authorized representatives of their respective entities and that
each has taken all necessary corporate or partnership action to ratify and
approve the execution of this Agreement in accordance with its terms.


21.           ADDITIONAL DOCUMENTS. Each of the parties to this Agreement agrees
to provide such additional duly executed (in recordable form, where appropriate)
agreements, documents and instruments as may be reasonably requested by the
other party and in a form agreeable to both parties in order to carry out the
purposes and intent of this Agreement.


22.           COUNTERPARTS & TELEFACSIMILE. This agreement may be executed in
one or more counterparts, each of which shall be deemed to be an original and
all of which shall constitute one agreement. A telefacsimile of this Agreement
may be relied upon as full and sufficient evidence as an original.
 
 
5

--------------------------------------------------------------------------------

 

 
23.           COMPLIANCE WITH LAW. Consultant will comply with all laws, rules
and regulations related to its activities on behalf of the Company pursuant to
this Agreement. Consultant shall provide a prominent notice on all newsletters
and websites/webcasts/interview materials and other communications with
investors or prospective investors in which Consultant may be reasonably deemed
to be giving advice or making a recommendation that Consultant has been
compensated for its services and owns any common stock of the Company.
Consultant acknowledges that it is aware that the federal securities laws
restrict trading in the Company's securities while in possession of material
non-public information concerning the Company. Consultant acknowledges that with
respect to any Company securities now or at any time hereafter beneficially
owned by Consultant or any of its affiliates, that he will refrain from trading
in the Company's securities while he or any such affiliate is in possession of
material non-public information concerning the Company, its financial condition,
or its business and affairs or prospects.


[Signatures on Following Page]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
 
 
The Company:


FINISHING TOUCHES HOME GOODS, INC.




By:                                                               
Name: Mark Hunter
Title: Chief Executive Officer

 
CONSULTANT:
 
_________________________________
      Name:  Kenneth W. Garrard
 
 
7

--------------------------------------------------------------------------------

 

 
Schedule 1


Services


The following are the Services that Consultant shall provide to the
Company:  Consultant shall assist the Company with all aspects of its patent
portfolios (including, but not limited to, the Mesh Comm patent portfolio)
including maintenance of inventions, patent prosecutions and applications
related to the patents, litigation support and advice, claims, defendants,
expert testimony and consulting with lawyers and other experts, licensing and
technical aspects of the inventions, as well as additional inventions and
support services relating to similar technologies, as requested by the Company.
 
 
8
 
 